DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites:
	A voltage measurement device, comprising:
	a plurality of voltage detection circuits which measure cell voltages of a plurality of cells connected in series,
	wherein each of the plurality of voltage detection circuits includes:
	a device address generating circuit which generates a device address according to a first address assignment command received from a preceding voltage detection circuit located at a preceding stage; and
	an address assignment command generating circuit which generates a second address assignment command according to the first address assignment command, and sends the second address assignment command to a next voltage detection circuit located at a next stage.
	
	Claim 1 has a scope that includes a pair of voltage detection circuits, for example.  Although a first voltage detection circuit of the pair could be understood to send the second address assignment command to a second voltage detection circuit of the pair, it is unclear from where the first voltage detection circuit would receive the first address assignment command since there is no preceding stage.  Likewise, it is unclear to where the second voltage detection circuit would send the second address assignment command since there is no next stage.  Clarification is required.  Claims 2-14 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 1, in addition to any further 112(b) grounds of rejection set forth below.

	Claim 2 recites, among other things:
	the address assignment command generating circuit:
	generates the second address assignment command according to the first address assignment command received from the lower voltage detection circuit, and sends the second address assignment command to the upper voltage detection circuit; and
	generates the second address assignment command according to the first address assignment command received from the upper voltage detection circuit, and sends the second address assignment command to the lower voltage detection circuit.

The examiner notes that while there appears to be only one “second address assignment command” present in the claim, the claim recites that this command is generated in two different instances based on a “first address assignment command” received from different voltage detection circuits.  This would seem to imply that two different “second address assignment command” quantities are actually generated.  The same issue is present in claim 13.  Clarification is required so that the scope of the claim is clear.  Claim 3 is rejected under 35 U.S.C. 112(b) by virtue of its dependence from claim 2.

	Claim 8: “the upper voltage detection circuit” lacks antecedent basis.
	Claim 9: “the lower voltage detection circuit” lacks antecedent basis.
	Claim 10: “the upper voltage detection circuit” lacks antecedent basis.
	Claim 11: “the lower voltage detection circuit” lacks antecedent basis.
	Claim 12: “the upper voltage detection circuit” lacks antecedent basis.
	Claim 13: “the lower voltage detection circuit” and “the upper voltage detection circuit” lack antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 11-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant-cited US 2012/0025769 to Kikuchi et al. (Kikuchi).

	Regarding claim 1, Kikuchi discloses a voltage measurement device, comprising:
	a plurality of voltage detection circuits which measure cell voltages of a plurality of cells connected in series (Kikuchi, e.g., Fig. 1 and paragraphs 70-88, voltage detection circuits in the form of integrated circuits 3A, … 3M, .. 3N, each measuring voltages of cells BC1-BC4 connected in series; also see Fig. 2 and paragraphs 90-104),
	wherein each of the plurality of voltage detection circuits includes:
	a device address generating circuit which generates a device address according to a first address assignment command received from a preceding voltage detection circuit located at a preceding stage (Kikuchi, e.g., Figs. 7-9 and paragraphs 161-184, particularly paragraphs 174-184; at the outset the examiner notes that IC1, IC2, . . . IC(n-1), IC(n) in Fig. 8 respectively correspond to integrated circuits 3A, . . . 3M, . . . 3N of Fig. 1, see, e.g., paragraph 177; Kikuchi discloses at least the following steps: (1) with reference to Fig. 8 and paragraphs 178-184, the address registers the address registers 348 of the integrated circuits are set to "zero" by battery controller 20; (2) battery controller 20 transmits to IC1 a communication command 292 that carries the message "take the subject address for command execution as "zero", and the value of the data 330 as "zero", add "1" to the value of the data 330, and set this into the address register 348 and into the data for transmission 310''; (3) calculation circuit 346 of IC1 performs the operations of reading in the value "zero" of the data 330 and adding "1" to this value, with the result "1" of this calculation being set into the address register 348 of IC1, and is also set into the data 310; (4) IC1 transmits to IC2 a communication command 292 that carries the message "take the subject address for command execution as "zero", and the value of the data 330 as "1", add "1" to the value of the data 330, and set this into the address register 348 and into the data for transmission 310''; (5) calculation circuit 346 of IC2 performs the operations of reading in the value "1" of the data 330 and adding "1" to this value, with the result "2" of this calculation being set into the address register 348 of IC2, and is also set into the data 310;  by repeating steps 3-5 of this process, IC addresses 1, 2, 3, 4, . . . n-1, and n are sequentially set into the address registers 348 of each of the integrated circuits IC1, IC2, IC3, IC4, . . . IC(n-1), and IC(n) respectively;  for each IC, the calculation unit 346 (Fig. 7) calculates the IC address and therefore is a device address generating circuit which generates a device address according to a first address assignment command received from a preceding voltage detection circuit located at a preceding stage); and
	an address assignment command generating circuit which generates a second address assignment command according to the first address assignment command, and sends the second address assignment command to a next voltage detection circuit located at a next stage (see Kikuchi as applied above, e.g., Figs. 7-9 and paragraphs 161-184, particularly paragraphs 174-184; note that each IC will forward command 292 to the next IC in order to set the address of the next IC; see, e.g., step 4 as discussed above for communication command 292 from IC1 to IC2; note in Figs. 7 and 9, for example, that circuit elements of command processing circuit 344 (e.g., command decoding circuit 345 of Fig. 9) other than the calculation circuit 346 supply values to the transmission register 302 in connection with preparing the command 292 to be forwarded to the next IC; such circuit elements and/or the transmission register 302 itself constitute an address assignment command generating circuit which generates a second address assignment command according to the first address assignment command, and sends the second address assignment command to a next voltage detection circuit located at a next stage).

	Regarding claim 4, Kikuchi discloses wherein the first address assignment command includes a data field (see Kikuchi as applied to claim 1, e.g., Fig. 8, each communication command 292 received from a preceding IC, e.g., received by IC2 from IC1, incudes a data field in the form of contents of data 330, e.g., “[1] + 1”).

	Regarding claim 5, Kikuchi discloses wherein the device address generating circuit generates the device address using a value of the data field (see Kikuchi as applied to claims 1, 4, e.g., calculation unit 346 (Fig. 7) calculates the IC address and therefore is a device address generating circuit which generates a device address according to a first address assignment command received from a preceding voltage detection circuit located at a preceding stage; note in Fig. 8, for example, that calculation unit 346 of IC2 generates the device address of IC2 in accordance with contents of data 330, e.g., “[1] + 1”, to obtain device address of “2”).

	Regarding claim 6, Kikuchi discloses wherein the address assignment command generating circuit generates the second address assignment command obtained by decreasing or increasing a value of the data field (see Kikuchi as applied to claims 1, 4, note in Fig. 8, for example, that the communication command 292 sent from IC2 to IC3 has contents of data 330 having values of “[2] +1”, whereas the communication command 292 sent from IC1 to IC2 has contents of data 330 having values of “[1] +1”; accordingly a value of the data field of contents of data 330 has increased).

	Regarding claim 7, Kikuchi discloses wherein when the device address generating circuit receives the first address assignment command from the lower voltage detection circuit, the device address generating circuit outputs, as the device address, a value of the data field in the address assignment command received (see Kikuchi as applied to claims 1, 4, note in Fig. 8, for example, that the communication command 292 sent from IC2 to IC3 has contents of data 330 having a value of “[2] +1”, which is evaluated by calculation unit 346 of IC3 as device address “3”; accordingly, the device address generating circuit of IC3 in the form of the calculation unit 346 of IC3 receives the communication command 292 from IC2 and outputs as the device address of IC3 the value of the data field of contents of data 330 as the device address).

	Regarding claim 11, Kikuchi discloses wherein the address assignment command generating circuit generates the second address assignment command obtained by increasing a value of the data field in the first address assignment command received from the lower voltage detection circuit (see Kikuchi as applied to claims 1, 4, note in Fig. 8, for example, that the communication command 292 sent from IC2 to IC3 has contents of data 330 having a value of “[2] +1”, whereas the communication command 292 sent from IC1 to IC2 has contents of data 330 having a value of “[1] +1”; accordingly a value of the data field of contents of data 330 has increased; the examiner notes that the language “the lower voltage detection circuit” lacks antecedent basis, but even if amended to recite “a lower voltage detection circuit” would still fail to distinguish over Kikuchi as “lower” is a relative term that depends upon perspective and/or orientation).

	Claim 12 recites wherein the address assignment command generating circuit generates the second address assignment command obtained by increasing a value of the data field in the first address assignment command received from the upper voltage detection circuit and is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi for reasons identical to those discussed above in connection with claim 11, noting that the language “the upper voltage detection circuit” lacks antecedent basis, but even if amended to recite “an upper voltage detection circuit” would still fail to distinguish over Kikuchi as “upper” is a relative term that depends upon perspective and/or orientation.

	Regarding claim 14, Kikuchi discloses a controller which is connected to a lowermost voltage detection circuit located at a lowermost stage and an uppermost voltage detection circuit located at an uppermost stage among the plurality of voltage detection circuits, and sends the first address assignment command (see Kikuchi as applied to claim 1, Kikuchi, e.g., Figs. 7-9 and paragraphs 161-184, particularly paragraphs 174-184; note that the address registers the address registers 348 of the integrated circuits are set to "zero" by battery controller 20, which implicitly requires battery controller 20 to be connected to IC1, IC2, . . . IC(n-1), IC(n) in Fig. 8; further note in Fig. 8 that battery controller 20 sends the first address assignment command in the form of communication command 292 to IC1).

	Claim 15 recites a voltage detection circuit which measures cell voltages of a plurality of cells connected in series, the voltage detection circuit being one of a plurality of voltage detection circuits included in a voltage measurement device, the voltage detection circuit comprising:
	a device address generating circuit which generates a device address according to a first address assignment command received from a preceding voltage detection circuit located at a preceding stage; and
	an address assignment command generating circuit which generates a second address assignment command according to the first address assignment command, and sends the second address assignment command to a next voltage detection circuit located at a next stage,
and is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi for reasons analogous to those discussed above in connection with claim 1.

	Claim 16 recites a device address generating method performed by a voltage measurement device which measures cell voltages of a plurality of cells connected in series and includes a plurality of voltage detection circuits, the device address generating method comprising:
	generating a device address according to a first address assignment command received from a preceding voltage detection circuit located at a preceding stage; and
	generating a second address assignment command according to the first address assignment command, and sending the second address assignment command to a next voltage detection circuit located at a next stage,
and is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi for reasons analogous to those discussed above in connection with claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of applicant-cited US 2015/0102943 to de Greef et al. (de Greef).

Regarding claim 2, Kikuchi discloses:
wherein when an endmost voltage detection circuit among the plurality of voltage detection circuits is a lowermost voltage detection circuit, and an other endmost voltage detection circuit is an uppermost voltage detection circuit;
the preceding voltage detection circuit is one of a lower voltage detection circuit located at a lower side and an upper voltage detection circuit located at an upper side among the plurality of voltage detection circuits; and
the next voltage detection circuit is the other of the lower voltage detection circuit and the upper voltage detection circuit (see Kikuchi as applied to claim 1, e.g., Figs. 1, 8, e.g., IC1 in Fig. 8 is lowermost voltage detection circuit, ICn is uppermost voltage detection circuit, IC1 is the preceding voltage detection unit and IC3 is the next voltage detection unit); and
the address assignment command generating circuit:
generates the second address assignment command according to the first address assignment command received from the lower voltage detection circuit, and sends the second address assignment command to the upper voltage detection circuit (see Kikuchi as applied to claim 1, e.g., Fig. 8, IC2 generates communication command 292 based on communication command 292 received from IC1 and sends the generated communication command 292 to IC3); 


Kikuchi is not relied upon as explicitly disclosing that the address assignment command generating circuit generates the second address assignment command according to the first address assignment command received from the upper voltage detection circuit, and sends the second address assignment command to the lower voltage detection circuit.  In related art, de Greef discloses the use of bi-directional communication in a daisy-chain battery management system in which each battery section of the daisy chain includes a bi-directional communication circuit that allows the communication circuits to communicate with a battery manager over the daisy-chain in either a first direction via a first end the daisy-chain or in a second direction via a second end of the daisy-chain (de Greef, e.g., Fig. 1C and paragraphs 39-46).  According to de Greef, such an arrangement provides a number of advantages including fault tolerance in the event that a connection between communication circuits becomes broken, in which case communication with a first subset of the communication circuits and a second subset of the communication circuits can be performed via the first and second ends of the daisy-chain, respectively (de Greef, e.g., paragraphs 43-44).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Kikuchi such that the address assignment command generating circuit generates the second address assignment command according to the first address assignment command received from the upper voltage detection circuit, and sends the second address assignment command to the lower voltage detection circuit.  In this way, in the manner disclosed by de Greef, bi-directional daisy-chain communication can be used to provide fault-tolerance in the event that a break occurs in Kikuchi’s daisy-chain.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi.

	Regarding claim 8, Kikuchi discloses wherein when the device address generating circuit receives the first address assignment command from the upper voltage detection circuit, the device address generating circuit generates, as the device address, a value obtained by a value of the data field from a correction value (see Kikuchi as applied to claims 1, 4, e.g., step 3 discussed with respect to claim 1, for example; the examiner notes that the language “the upper voltage detection circuit” lacks antecedent basis, but even if amended to recite “an upper voltage detection circuit” would still fail to distinguish over Kikuchi as “upper” is a relative term that depends upon perspective and/or orientation).

	In Kikuchi’s arrangement of Fig. 8, for example, each IC address is generated by adding “1” to the contents of data 330.  For example, IC1 adds “1” to the “0” value received from battery controller 20, IC2 adds “1” to the “1” value received from IC1, and so forth.  It would be readily apparent to one of ordinary skill in the art that unique IC addresses are similarly generatable by subtraction instead of addition, e.g., IC1 subtracts “1” from an initial starting value of “10” received from battery controller 20 to generate an IC1 address of “9”, IC2 subtracts “1” from “9” as received from IC1 to generate an IC2 address of “8”, and so forth.  Such reasoning, e.g., generating a new address value by subtracting “1” from a starting value instead of adding “1” to a starting value, falls well within the inferences and creative steps that a person of ordinary skill in the art would employ in light of the teachings of Kikuchi and, therefore, does not represent a patentable advance over Kikuchi.

	Regarding claim 9, Kikuchi discloses wherein the address assignment command generating circuit generates the second address assignment command obtained by a value of the data field in the first address assignment command received from the lower voltage detection circuit (see Kikuchi as applied to claim 4, note in Fig. 8, for example, that the communication command 292 sent from IC2 to IC3 has contents of data 330 having a value of “[2] +1”, whereas the communication command 292 sent from IC1 to IC2 has contents of data 330 having a value of “[1] +1”; accordingly a value of the data field of contents of data 330 has increased; the examiner notes that the language “the lower voltage detection circuit” lacks antecedent basis, but even if amended to recite “a lower voltage detection circuit” would still fail to distinguish over Kikuchi as “lower” is a relative term that depends upon perspective and/or orientation).

	In Kikuchi’s arrangement of Fig. 8, for example, the communication command 292 sent by an IC is generated by increasing a value of the contents of data 330 of the communication command 292 received by the IC, e.g., communication command 292 sent by IC2 has contents of data 330 having a value of “[2] +1”, whereas the communication command 292 received by IC2 has contents of data 330 having a value of “[1] +1”.  It would be readily apparent to one of ordinary skill in the art that unique IC addresses are similarly generatable by subtraction instead of addition, e.g., communication command 292 received by IC1 from battery controller 20 is “[10] – 1”, communication command 292 received by IC2 from IC1 is “[9] – 1”, communication command 292 received by IC3 from IC2 is “[8] – 1”, and so forth.  Such reasoning, e.g., generating a new address value by subtracting “1” from a starting value instead of adding “1” to a starting value, falls well within the inferences and creative steps that a person of ordinary skill in the art would employ in light of the teachings of Kikuchi and, therefore, does not represent a patentable advance over Kikuchi.

	Claim 10 recites wherein the address assignment command generating circuit generates the second address assignment command obtained by decreasing a value of the data field in the first address assignment command received from the upper voltage detection circuit and is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi for reasons identical to those discussed above in connection with claim 9, noting that the language “the upper voltage detection circuit” lacks antecedent basis, but even if amended to recite “an upper voltage detection circuit” would still fail to distinguish over Kikuchi as “upper” is a relative term that depends upon perspective and/or orientation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2013/0187610 to Hayashi et al. relates to a charging/discharging monitoring device.
	US 7,511,457 to Emori et al. relates to a multi-series battery control system for managing the condition of the secondary battery (lithium battery).
	US 2016/0055890 to Matsuo relates to an address setting method of a semiconductor device.
	US 2007/0189313 to Bartley et al. relates to communication links used to couple multiple nodes in a data processing system together in a daisy chain arrangement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863